number release date id office uilc cca_2009022310093437 -------------- from ------------------- sent monday date am to -------------------- cc ------------------------------------ subject re circular linkage rar i forwarded them to ----- for substantive comment jurisdictionally our primary position should be that the fpaa to the partnership entity that indirectly owns an interest in itself should be sufficient to deal with the issue specifically the fpaa would disregard any income or losses that originate from the entity being included again when it flows to a tier partner and then back to the originating partnership through its small interest in the tier-partner the excluded income or loss that is initially allocated back to the source tefra partnership should instead be reallocated to the remaining members of the tier-partners in accordance with their proportionate profit loss interest we should not have to initiate a second tefra proceeding for the tier-partner since we should be able to treat the reallocation as a purely computational issue resulting from the source tefra partnership proceeding
